Case 2:21-cv-00336-SPC-NPM Document 6 Filed 05/07/21 Page 1 of 2 PageID 24



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                             Case No. 2:21-cv-336-FtM-38NPM

DEFENDANT ARTICLES IDENTIFIED
IN PARAGRAPH ONE OF
THE     AMENDED      VERIFIED
COMPLAINT,

Defendants.

                   MOTION FOR WARRANT OF ARREST IN REM

      The United States of America, by and through the undersigned counsel, herein

applies for issuance of a Warrant of Arrest in Rem of Defendant Articles of food

identified in the caption pursuant to Rule G(3)(b)(ii) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Action (the “Supplemental

Rules”). In support of its application, the United States says the following:

      1.      On May 7, 2021, the United States filed an amended verified complaint

for civil forfeiture in rem in the above-referenced case (the “Amended Verified

Complaint”), which seeks the forfeiture of the Defendant Articles.

      2.      The Defendant Articles are located at the premises known as: 1685

Target Court, Units 19, 20, and 23, Fort Myers, Florida; 1684 Target Court, Unit 9,

Fort Myers, Florida; and 710 NE 19th Place, Cape Coral, Florida.

      3.      Rule G(3)(b)(ii) of the Supplemental Rules provide that where, as here,

the property is not in the government’s possession, custody, or control and is not
Case 2:21-cv-00336-SPC-NPM Document 6 Filed 05/07/21 Page 2 of 2 PageID 25



subject to a judicial restraining order, “the court – on finding probable cause – must

issue a warrant to arrest the property . . . .” The United States respectfully submits

that the allegations of the Amended Verified Complaint establish probable cause that

Defendant Articles are dietary supplements and dietary ingredients within the

meaning of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 321(ff) and

321(ff)(1), that may not be introduced or delivered for introduction into interstate

commerce pursuant to 21 U.S.C. § 331(a) because they are adulterated within the

meaning of 21 U.S.C. § 342(f)(1)(B); and, therefore, are subject to seizure,

condemnation, and forfeiture to the United States pursuant to 21 U.S.C. § 334.

      WHEREFORE, the United States respectfully requests that the Court issue

the attached Warrant of Arrest In Rem of the Defendant Articles. A proposed order

is being filed contemporaneously with this motion.

      DATED this 7th day of May, 2021.         Respectfully submitted,

                                               KARIN HOPPMANN
                                               Acting United States Attorney

                                         By:   s/Chad C. Spraker
                                               CHAD C. SPRAKER
                                               Assistant United States Attorney
                                               USA No. 198
                                               2110 First Street, Suite 3-137
                                               Fort Myers, Florida 33901
                                               Telephone: (239) 461-2200
                                               Fax: (239) 461-2219
                                               Email: Chad.Spraker@usdoj.gov




                                           2
